MEMORANDUM DECISION.
David Crocker raises two issues in his appeal from a conviction of criminal threatening, 17-A M.R.S.A. § 209, elevated to a Class C offense by the use of a dangerous weapon, 17-A M.R.S.A. § 1252(4). First, Crocker claims that the jury should have been instructed to consider the crime of threatening display of a weapon, 25 M.R. S.A. § 2031, as a lesser included offense. Second., he argues that the evidence was insufficient as to his use of a dangerous weapon. We reject both contentions.
In order to prove the crime of criminal threatening with a firearm the State need not necessarily prove the firearm was displayed in a threatening manner. The Court did not err, therefore, when it refused to submit the crime of threatening display of a weapon to the jury as a lesser included offense. See State v. Bridges, Me., 413 A.2d 937, 944 (1980); State v. Goodall, Me., 407 A.2d 268, 279 (1979). Furthermore, the use of a dangerous weapon, as defined in 17 — A M.R.S.A. § 2(9)(A), includes the threatened use, as well as the actual use, of a firearm. Our review of the record leaves no doubt that the jury was warranted in finding that Crocker threatened to use a pistol and that Crocker’s threat placed the victim in fear of imminent bodily injury.
The entry is:
Judgment affirmed.
All concurring.